EXHIBIT 10.1



AMENDMENT NUMBER 5



to the



VANGUARD HEALTH SYSTEMS, INC.

2004 STOCK INCENTIVE PLAN



1.         Section 1 of the above-referenced Plan is deleted in its entirety and
replaced with the following new sentence 1.



            1.         Purpose of the Plan.



                        The purpose of the Plan is to aid the Company (as
defined below) and its Affiliates (as defined below) in recruiting and retaining
key employees and directors or representatives of outstanding ability and to
motive such employees and directors or representatives to exert their best
efforts on behalf of the Company and its Affiliates by providing compensation
and incentives through the granting of Awards (as defined below).  The Company
expects that it will benefit from the added interest which such key employees
and directors or representatives will have in the welfare of the Company as a
result of their proprietary interest in the Company’s success.



2.         The definition of the term “Employment” in Section 2 of the
above-referenced Plan is deleted in its entirety and replaced with the following
new definition of the term “Employment.”



                        (m)       “Employment”: Either (1) a Participant’s
employment if the Participant is an employee of the Company or any of its
Affiliates provided, however, that unless otherwise determined by the Committee,
a change in a Participant’s status from employee to non-employee shall
constitute a termination of employment hereunder, (2) service to the Company or
to one of its Affiliates as a member of its Board of Directors or Board of
Representatives, as the case may be; or (3) a different service relationship
with the Company or its Affiliate other than being a director of the Company or
a director or representative of one of its Affiliates.  Unless the Committee
provides otherwise:  A Participant who receives an Award in any capacity other
than as an Employee will be deemed to continue Employment so long as the
Participant is providing services in such capacity.  If a Participant’s
relationship is with an Affiliate and that entity ceases to be an Affiliate, the
Participant will be deemed to cease Employment when the entity ceases to be an
Affiliate unless the Participant transfers Employment to the Company or its
remaining Affiliates.



3.         The definition of the term “Participant” in Section 2 of the
above-referenced Plan is deleted in its entirety and replaced with the following
new definition of the term “Participant.”



                        (t)         “Participant” means a natural person who is
selected by the Committee to receive an Award under the Plan.



4.         The following new Section 18 is added to the above-referenced Plan:



            18.       Section 409A



                        It is intended that the terms of the Plan comply with
Section 409A of the Code.  If it is determined that the terms of the Plan have
been structured in a manner that would result in adverse tax treatment under
Section 409A of the Code, the parties agree to cooperate in taking all
reasonable measures to restructure the arrangement to minimize or avoid such
adverse tax treatment without materially impairing any Participant’s economic
rights.